DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Jeremy Protas on 18 February 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-8, 10, 19, drawn to a solid state battery cell classified in H01M 10/052.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, claims 11-18, drawn to a method of fabricating a solid electrolyte for a solid-state battery cell, classified in H01M 4/0402, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as lamination.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Specification
The disclosure is objected to because of the following informalities:

Paragraph [0051] lines 11 and 12 recite “on the second surface 212b of the solid electrolyte 210. The amount of impurities on the second surface 212b of the solid electrolyte 210”. Examiner believes this should read “211b” as there is no “212b” in the figures.

Paragraph [0058] lines 4-6 recite “the deposition chamber 312, and the deposition chamber 314 may deposit materials onto a surface 216 and 218 of the solid electrolyte 210. The deposition chamber 314”. There are no elements “312” and “314” in the figures, additionally they appear to refer to the same embodiment of the “deposition chamber”.
Appropriate correction is required.

Claim Objections
The examiner notes that the claim numbering in the instant application skips claim 9.  The case is examined as the claims are set forth in the claim set filed 7 February 2020, but correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liang (US PGPUP No. US20160248117A1).
	Regarding claim 1, Liang discloses a solid-state battery cell, comprising a first electrode having a first electrode first surface and an oppositely disposed first electrode second surface (Liang, Fig. 1a element 48, Fig. 1b element 48a,b, [0018], [0019]), a second electrode having a second electrode first surface and an oppositely disposed second electrode second surface (Liang, Fig. 1a element 42, Fig. 1b element 42a,b, [0018], [0019]), a solid electrolyte extending between the first and second electrodes (Liang, Fig. 1a element 49, Fig. 1b element 49a,b, [0018], [0019]), the solid electrolyte having oppositely disposed first and second electrolyte surfaces, wherein the first electrolyte surface is in facing relation to the first electrode second surface and the second electrolyte surface is in facing relation to the second electrode first surface (Liang, Figs. 1a,b), and a first oxygen-deficient interface layer disposed between the first electrolyte surface and the first electrode second surface (Liang, Fig. 1b element 47, [0034], [0042]).

	Regarding claim 2, Liang discloses wherein the first electrode comprises lithium or alloys thereof (Liang, Fig. 1b element 48a,b, [0027], [0053]).

	Regarding claim 6, Liang discloses all of the limitations of claim 1 as set forth above and further discloses wherein the solid state battery cell further comprising a second oxygen- deficient interface layer disposed between the second electrolyte surface and the second electrode first surface (Liang, Fig. 2 element 49, [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US PGPUP No. US20160248117A1) in view of Zhang (CN108365152B, with priority to CN201711450127.3A, using the machine English translation from Espacenet provided).
	Regarding claim 3, Liang discloses wherein the second electrode comprises lithium or lithium containing material, such as lithium cobalt oxide (Liang, [0053]). Liang does not explicitly disclose wherein the second electrode comprises one or more of lithium nickel manganese cobalt oxide, lithium nickel manganese oxide, lithium nickel cobalt aluminum oxide, or lithium iron phosphate.
	Zhang teaches a solid state battery cell comprising multiple electrodes, electrolytes and separators (Zhang, p.1 lines 39-41; examiner notes that in Zhang and other solid-state batteries, the solid electrolyte functions as the separator and electrolyte and in Zhang this is indicated as their diaphragm p.1 lines 39-49), where the first electrode comprises lithium or alloys thereof (Zhang, p. 3 lines 52-53, p.4 lines 27, 40) and the solid electrolyte comprising various complex oxides such as lithium ion conducting solids, LLTO, LLZO, doped LLZO and LiPON (Zhang, cf. Example 1-21). Zhang further discloses wherein the second electrode comprises lithium iron phosphate (Zhang, p.1 line 21 discloses it is a commonly used material, p.3 line 52, p.4 lines 26, 50, p.5 line 46) matched with the electrolyte (Zhang, diaphragm, p.3 line 52) as lithium iron phosphate is a well-known and widely used material in the art (Zhang, p.1 line 39-40). 

	Regarding claim 4, Liang teaches all of the limitations of claim 1 as set forth above. Liang further discloses an electrolyte comprising lithium-phosphorous-oxygen-nitrogen (LiPON) (Liang, [0014], [0034], [0037]). Zhang teaches an electrolyte comprising LiPON (Zhang, p.5 line 17, P.6 line 53, p.7 line 37), LLTO (Zhang, p.5 line 51), and lithium lanthanum zirconium oxide (LLZO) (Zhang, p. 4, line 55) and doped LLZO (Zhang, p.3 line 57, p.4 line 9), along with other materials (Zhang, Examples), all as art recognized materials for use as solid electrolytes in solid state battery cells. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teaching of Zhang into the solid state battery cell of Liang wherein the electrolyte comprises LLZO as use of a known material, based upon suitability of intended use, is within the ambit of one of ordinary skill in the art.

	Regarding claim 5, Liang does not disclose wherein the electrolyte is doped with one or more of aluminum, tantalum or niobium. Zhang, however, teaches the electrolyte is doped with tantalum (Zhang, p.3 line 57, p.5 line 26) and co-doped with aluminum and tantalum (Zhang, p.4 line 9) showing improved performance and physical properties (Zhang, “example 1,” “example 3,” “example 10”). It would have therefore been obvious to one of ordinary skill in the art to have modified the solid state battery cell of Liang, incorporating the teaching of Zhang wherein .

Claims 7-8, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US PGPUP No. US20160248117A1) in view of Albano (WO2016196688A1, PCT/US2016/035353).
	Regarding claim 7, Liang discloses vacuum sputtering of an adhesion layer comprising aluminum, cobalt, titanium, other metals or their alloys, or ceramic oxides such as lithium cobalt oxide in order to improve mechanical stability of the device (Liang. [0023], Fig. 1a element 34). Liang does not teach wherein the layer is disposed between the first electrode and the electrolyte  such that the first oxygen-deficient interface layer is disposed between the first deposition layer and the first electrolyte surface. Albano teaches a solid state electrochemical cell for use in a solid state battery (Albano, abstract, [0134]), a solid electrolyte comprising LLZO, doped and undoped LiPON, LLTO and other art recognized materials (Albano, [0234], [0235]), including an oxygen deficient interface layer (Albano, [0284]). Albano further teaches the solid state battery cell comprising a first deposition layer disposed between the first electrode and the electrolyte such that the first oxygen-deficient interface layer is disposed between the first deposition layer and the first electrolyte surface (Albano, “coating the anode, cathode, solid-state electrolyte, a certain combination of these, or all of these” [0232] examiner is interpreting the coating of at least one of the electrodes as the first deposition layer comprising lithium, complexes thereof and other conductive materials [028], [0284]; coating the electrolyte is an oxygen deficient interface layer [0284] comprising art recognized materials [0234], [0235], satisfying the limitations of the claim) in order to reduce corrosion and enhance battery cycle life (Albano, abstract).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid-state battery cell of Liang incorporating the teaching of Albano wherein a first deposition layer disposed between the first electrode and the electrolyte such that the first oxygen-deficient interface layer is disposed between the first deposition layer and the first electrolyte surface in order to prevent corrosion and enhance the battery cycle life.

	Regarding claim 8, Liang teaches wherein the adhesion layer is deposited in a vacuum (Liang, [0051], [0052]), as discussed above, the adhesion layer does not meet the limitations of the claimed invention. Albano, however, teaches wherein the first deposition layer is deposited in a vacuum (Albano, [028]) in order to speed up manufacturing times and reduce production costs (Albano, [032]). Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Albano in the solid state battery cell of Liang wherein the first deposition layer is deposited in a vacuum in order to reduce manufacturing time and production costs.

	Regarding claim 10, modified Liang teaches all of the limitations of claim 7 as set forth above. Modified Liang discloses wherein the first electrode is lithium (Liang, [0027]; Albano [060]) physically coupled to the first deposition layer, wherein the lithium electrode is in electrical communication with the first deposition layer (Albano, [028], [0284]) allowing electrical communication between the electrode and other layers while prevent undesirable side Albano, [0159]). Examiner notes that a lithium electrode has a surface of lithium which functions as a layer of lithium on the lithium electrode.
	Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Liang incorporating the teaching of Albano wherein a first lithium layer is physically coupled to the first deposition layer wherein the first lithium layer is in electrical communication with the first deposition layer in order to prevent undesirable side reactions.

	Regarding claim 19, Liang discloses a solid state battery cell (Liang, Fig. 1a element 48, Fig. 1b element 48a,b, [0018], [0019]) comprising a first electrode comprising lithium (Liang, Fig. 1b element 48a,b, [0027], [0053]), a second electrode (Liang, Fig. 1a element 42, Fig. 1b element 42a,b, [0018], [0019]), an electrolyte comprising lithium-phosphorous-oxygen-nitrogen (LiPON) (Liang, [0014], [0034], [0037]) extending between the first and second electrodes (Liang, Fig. 1a element 49, Fig. 1b element 49a,b, [0018], [0019]), and an oxygen-deficient interface (Liang, Fig. 1b element 47, [0034], [0042]). Albano further discloses a solid state electrochemical cell for use in a solid state battery (Albano, abstract, [0134]) wherein a second electrode comprising lithium nickel cobalt aluminum oxide (Albano, [0186], [0187]) creating a mechanically stable structure (Albano, [0187]), the solid electrolyte comprising known art effective materials such as LiPON, LLTO, and lithium lanthanum zirconium oxide (LLZO) (Albano, [037], [040], [078], [0234], [0235]), a first lithium deposition layer on a first surface of the solid electrolyte (Albano, [028], [0282]), wherein the first deposition layer extends between the first electrode and the first surface of the solid electrolyte (Albano, “coating the anode, cathode, solid-state electrolyte, a certain combination of these, or all of these” [0232] examiner is interpreting the coating of at least one of the electrodes as the first deposition layer comprising lithium [028], [0284]) in order to reduce corrosion and enhance battery cycle life (Albano, abstract).
	It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Albano modifying Liang such that the solid state battery cell comprises a first electrode comprising lithium, a second electrode comprising lithium nickel cobalt aluminum oxide creating a mechanically stable structure, a solid electrolyte extending between the first and second electrodes, the solid electrolyte comprising lithium lanthanum zirconium oxide (LLZO), as use of a known material, based upon suitability of intended use, is within the ambit of one of ordinary skill in the art, a first lithium deposition layer on a first surface of the solid electrolyte, wherein the first deposition layer extends between the first electrode and the first surface of the solid electrolyte, reducing corrosion and enhancing battery cycle life, and an oxygen-deficient interface at the interface of the first lithium deposition layer and the first surface of the solid electrolyte.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perkins WO2019193324A1 PCT/GB2019/050946 (discloses a solid state electrochemical cell including doped and undoped LLZO electrolyte, complex Li-metal-oxides as electrodes, vacuum deposition of thin layers in the cell), Yukinobu US20160301063A1 (discloses a solid state cell with an LLZO electrolyte, electrode active material lithium-nickel-cobalt-aluminum oxide, lithium-nickel-manganese-cobalt oxide and a protective surface treatment layer), Liang “Recent progress on solid-state hybrid electrolytes for solid-state lithium batteries,” September 2019 (a review that discloses solid state batteries using materials such as LLZO, lithium nickel .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JARED HANSEN/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728